Citation Nr: 0733289	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  02-08 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a seizure disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst






INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1967 to November 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2000 
rating decision by the Philadelphia RO.  In May 2007, a 
Travel Board hearing was held before the undersigned; a 
transcript of the hearing is of record.  It was agreed at the 
hearing that the case would be held open in abeyance for 90 
days to allow the veteran to submit additional evidence.  No 
evidence has been received.


FINDING OF FACT

A seizure disorder was not manifested in service or in the 
first postservice year, and was not shown until a few years 
after service; there is no competent evidence that relates 
such disorder to the veteran's service.


CONCLUSION OF LAW

Service connection for a seizure disorder is not warranted.  
38 U.S.C.A. § 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).

The initial adjudication in this matter preceded enactment of 
the VCAA.  In Pelegrini, supra, the Court held that where 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing the notice 
prior to the initial adjudication; instead, the claimant had 
a right to timely content-complying notice and proper 
subsequent VA process.  October 2003 and October 2004 
correspondence from the RO provided the appellant notice of 
the evidence needed to support his claim, and advised him of 
his and VA's responsibilities in the development of the 
claim.  A May 2005 statement of the case (SOC) and June 2003 
and September 2006 supplemental SOCs (SSOCs) outlined the 
regulation implementing the VCAA, specifically including the 
provision that the claimant should submit any pertinent 
evidence in his possession, and notified the veteran of what 
the evidence showed, of governing legal criteria, and of the 
bases for the denial of the claim.  March 2006 correspondence 
provided notice regarding disability ratings and effective 
dates of awards.  See Dingess, supra.  The veteran has 
received all critical notice, and has had ample opportunity 
to respond after notice was given.  The claim was thereafter 
readjudicated.  See September 2006 SSOC.  The veteran is not 
prejudiced by any technical notice timing or content defect 
that may have occurred earlier, nor is it so alleged.
The RO has obtained all pertinent/identified records that 
could be obtained, and all evidence constructively of record 
has been secured. [Any treatment records considered in a 
Social Security Administration (SSA) decision on the 
veteran's claim before that Agency have not been secured.  
However, he has testified that all of his early postservice 
treatment records were destroyed.  He has not indicated that 
any such records pertain to his seizure disorder or tend to 
relate his seizure disorder to his service.  Consequently, 
there is no reason to believe that any records from SSA would 
have bearing on this claim, and the Board finds it is not 
necessary to seek such records before addressing the matter 
at hand.]  VA has arranged for the veteran to be examined.  
He has not identified any pertinent records that are 
outstanding.  VA's duty to assist is met.

II. Factual Background

The veteran's service medical records, to include his service 
separation examination report, are silent for complaints, 
findings, or diagnosis pertaining to epilepsy or seizures.  
In associated medical history reports, he indicated that he 
had not had loss of consciousness, episodes of fainting, 
epilepsy, or fits.

1984 to 1994 private medical records reflect treatment for 
and monitoring of the veteran's seizure disorder.  In 
November 1984, he reported that he had a thirteen year 
history of seizures, and that they began at a time when he 
was engaging in excessive alcohol consumption.  All of his 
seizures were reportedly generalized, tonic clonic seizures 
that were nocturnal; none had occurred while he was awake.  
The physician indicated that, clinically, the veteran likely 
had a primary idiopathic seizure disorder and that other 
etiologies should be excluded, but they were considered 
unlikely.  Since seizures had occurred without alcohol 
intake, they could not all be considered related to alcohol 
withdrawal.  He remained seizure free with a couple of 
episodes of mild confusion reported in June 1987.  In 
September 1987, a few daytime episodes were reported and the 
assessment was temporal lobe absence seizures.  In December 
1987, the physician indicated the veteran was having very 
brief partial complex seizures.  

In a January 1995 medical record, the veteran reported that 
his seizures began when he was twenty six years old.

An April 1991 private hospital record indicates the veteran 
was admitted for evaluation of possible complex partial 
seizure disorder.  He reported that the onset of his seizures 
was in 1971 at a time when he was drinking alcohol heavily.  
He essentially did well with medication up until 1989.  He 
denied any further alcohol use.  The diagnosis was probable 
complex partial seizures with rare generalization.

An August 1991 private hospital record indicates the veteran 
was seen with complaints of slurred speech.  He reported 
having a 20 year history of idiopathic seizure disorder.

On January 1992 VA examination, the veteran reported that his 
seizures began in the early 1970s.  The diagnosis was grand 
mal seizures, well controlled and complex partial seizures, 
poorly controlled.  

May 1998 records from a private hospital note the veteran 
reported having seizures since he was 26 years old.  He 
indicated that as a child he sustained head trauma that 
resulted in loss of consciousness, and that an uncle and 
cousin had seizures.  

1998 and 1999 statements from the veteran's mother-in-law and 
sisters-in-law indicate they witnessed his seizures and knew 
he had them since 1968 or 1969.  

On February 1999 VA examination, the veteran reportedly had 
30 seizures a year despite being on medication.  The 
diagnosis was epilepsy.

2000 to 2004 private medical records continue to show 
treatment for the veteran's seizure disorder.

At a May 2007 Travel Board hearing, the veteran testified 
that he had his first seizure while in service.  He stated 
that he was on a plane going overseas and that the next thing 
he knew he was in Balder County for Vietnam placement.  He 
had no memory of what happened on the airplane and did not 
know who treated him at that time.  He did not report it 
because he could not report something that he couldn't 
remember.  He stated that his first postservice seizure was 
in 1969.  The veteran's wife testified he had written to her 
and told her that he did not know what happened to him on the 
airplane.  She also stated that they could not get any pre-
1971 treatment records because they had been destroyed after 
so many years passed, and that the doctors who treated him in 
early years were deceased.  The veteran indicated that he 
would contact his primary care physician to see if any 
records from his earlier doctors were transferred to him.

III. Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in- service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253.

Certain chronic disabilities (including epilepsies/other 
organic disease of nervous system) are presumed to have been 
incurred in service if they become manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence.  

Other than the statements and testimony from the veteran and 
his family, there is no evidence that a seizure disorder was 
manifested in service or in the first postservice year.  
Consequently, service connection for a seizure disorder on 
the basis that it became manifested in service and persisted 
or on a presumptive basis (as a chronic disease) is not 
warranted.

Statements and testimony in support of this claim from the 
veteran and his family members are to the effect that he had 
a seizure in service and another within a year of separation 
from service.  Weighing these statements/testimony against 
other evidence of record, the Board finds that they are not 
credible.  Medical records from 1984 to 1998 that document 
the history of the veteran's seizure disorder note 
consistently that he reported that his seizures began in 
1971, and that the initial seizure occurred after binge 
alcohol consumption.  It was not until he initiated a claim 
for compensation benefits that his and his family members' 
statements began to contradict this evidence and allege an 
earlier onset of seizures.  The Board finds that the medical 
records noting onset of seizures in 1971 are more probative 
in the matter of time of onset of the seizures by virtue of 
being objective clinical records, and because they are more 
contemporaneous with the alleged events and the information 
therein was provided in the context of obtaining medical care 
as opposed to seeking compensation.  Conversely, the 
statements and testimony of the veteran and family members to 
the effect that the veteran's seizures began in service are 
not credible (and thus less probative) because they are 
inconsistent with more contemporaneous clinical data, are 
recollections of remote events, and are compensation 
directed.  Hence, the Board finds them non-persuasive.  
Accordingly, the record does not show that the veteran's 
seizures began prior to 1971.

There is no competent (medical) evidence that even suggests 
there may be a nexus between the veteran's seizure disorder 
and his service.  While he may believe his disorder is 
somehow related to his service, because he is a layperson, he 
is not competent to offer an opinion in a matter of medical 
etiology.  See Espiritu, supra.  Accordingly, a preponderance 
of the evidence is against the veteran's claim, and service 
connection for a seizure disorder is not warranted.


ORDER

Service connection for a seizure disorder is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


